DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/16/21 and 11/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in paragraph 43, numerals 140 and 240 both denote “first conductive material”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelstein (US 877942).
As to claim 1, Edelstein teaches a method of manufacturing a semiconductor structure, comprising: forming a first opening (19) in a first dielectric material (10, fig. 1A, col. 4:8-15); forming a first barrier layer (22) in the first opening (19, fig. 2A, col. 4:38-43); forming a first seed material (26) comprising copper and manganese on the first barrier layer (fig. 2A, col. 6:30-31), wherein the manganese in the first seed material is in a range of from 0.10 at% to 0.40 at% (col. 6:30-35); forming a first conductive material (30L) on the first seed material (fig. 3A, col. 6:53-56); and moving at least some of the manganese of the first seed material to a location proximate an interface between the first seed material and the first barrier layer (col. 7:14-56).
As to claim 2, Edelstein further teaches moving the at least some of the manganese of the first seed material to the location proximate the interface between the first seed material and the first barrier layer is conducted by heating the first seed material to a temperature in a range of from 400°C to 460°C in a hydrogen atmosphere (col. 7:14-20).
As to claim 3, Edelstein further teaches after moving the at least some of the manganese of the first seed material to the location proximate the interface between the first seed material and the first barrier layer, the location proximate the interface between the first seed material and the first barrier layer has a greater amount of the manganese than the first conductive material (col. 7:30-40 and col. 7:60-67).
As to claim 4, Edelstein further teaches moving the at least some of the manganese of the first seed material to the location proximate the interface between the first seed material and the first barrier layer comprises forming a first manganese-rich layer (28) comprising manganese, manganese oxide or a combination thereof at the location (col. 7:42-56).
As to claim 8, the limitations are the same as claim 1 but are just a second interconnect level. Edelstein teaches the interconnect level of claim 1 is one of more than one interconnect structure (i.e. a second interconnect level, col. 9:1-15). 
As to claim 9, Edelstein further teaches the manganese in the second seed material is in a range of from 0.10 at% to 0.40 at% (col. 6:30-35).
As to claim 10, Edelstein further teaches after moving the at least some of the manganese of the second seed material to the location proximate the interface between the second seed material and the second barrier layer, the location proximate the interface between the second seed material and the second barrier layer has a greater amount of the manganese than the second conductive material (col. 7:30-40 and col. 7:60-67).
As to claim 11, Edelstein further teaches moving the at least some of the manganese of the second seed material to the location proximate the interface between the second seed material and the second barrier layer comprises forming a second manganese-rich layer (28) comprising manganese, manganese 26oxide or a combination thereof at the location proximate the interface between the second seed material and the second barrier layer (col. 7:42-56).
As to claim 14, Edelstein teaches a semiconductor structure (fig. 5A), comprising: a first conductive material (30L) comprising copper (col. 6:53-55); a first barrier layer (22) surrounding the first conductive material (30L, col. 5:44-47); and a first manganese-rich layer (28) in the first conductive material and proximate an interface between the first conductive material and the first barrier 27layer (fig. 5A), wherein the first manganese-rich layer comprising manganese, manganese oxide or a combination thereof (col. 7:42-56).
As to claim 15, Edelstein further teaches the first manganese-rich layer comprises the manganese arranged along the interface between the first conductive material and the first barrier layer (col. 7:42-56).
As to claim 16, Edelstein further teaches the manganese is in contact with the first barrier layer (22, fig. 5A).
As to claims 17 and 18, Edelstein further teaches the first manganese-rich layer comprises the manganese oxide at a location proximate a corner of the first barrier layer (Fig. 5A, the manganese layer is conformal to the first barrier layer, thus it is also at the corner).
As to claim 19, Edelstein further teaches a location in the first conductive material and proximate the interface between the first conductive material and the first barrier layer has a greater amount of manganese than an upper surface of the first conductive material (col. 7:42-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein.
As to claims 5 and 20, Edelstein is silent on the thickness of the manganese-rich layer. However, all the layers (22, 24, 26) are in the nanometer range and varying their thicknesses would have been obvious so as to find the most effective barrier layer with definable properties. If that leads to the ratio or values claimed, then it is the result of ordinary skill in the art.

Claim(s) 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein in view of Ishii (US 10651084).
As to claim 6, Edelstein is silent on the formation of a void at the corner of the barrier layer. However, the current application discloses that a void is formed but does not provide details on how it is formed. Thus, it appears to be the result of normal deposition variance when depositing the seed layer. Ishii teaches this void is known to occur (col. 8:34-59) and further teaches the annealing process that migrate the Mn particles also fills the void (col. 14:37-63). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the annealing process of Edelstein would also fill voids formed when depositing the seed layer and to do so would be beneficial so as to reduce contact resistance.
As to claim 7, Edelstein in view of Ishii further teach moving the at least some other of the manganese of the first seed material to the void comprises forming manganese oxide filling the void (Edelstein, col. 8:10-21).
As to claim 12, Edelstein teaches method of manufacturing a semiconductor structure, comprising: forming a first opening (19) in a first dielectric material 10, fig. 1A, col. 4:8-15); forming a first barrier layer (22) in the first opening (19, fig. 2A, col. 4:38-43); forming a first seed material (26) comprising copper and manganese on the first barrier layer (fig. 2A, col. 6:30-31), wherein the manganese in the first seed material is in a range of from 0.10 at% to 0.40 at% (col. 6:30-35), and a void is formed at a location proximate a corner of the first barrier layer when the first seed material comprising the copper and the manganese is formed on the first barrier layer (see Ishii and rejection of claim 6); forming a first conductive material (30L) on the first seed material (fig. 3A, col. 6:53-56); and moving at least some of the manganese of the first seed material to the void (Edelstein, col. 7:14-56 and Ishii, col. 14:37-63).
As to claim 13, Edelstein in view of Ishii further teach moving the at least some of the manganese of the first seed material to the void comprises forming manganese oxide filling the void (Edelstein, col. 8:10-21).

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 223[UnknownXmlElement][UnknownXmlElement]13-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
10/7/22